                   Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 1 of 9




                                     COMPONENT COVER SHEET
                                          UNCLASSIFIED

 PRIORITY       SUSPENSE DATE           DATE OF
                                    CORRESPONDENCE
                                                                 Control Number
     Normal       25-Mar-2020
                                        25-Feb-2020
                                                             CATMS25022020CH N8XA
        REQUEST TYPE                RESPONSE TYPE
         FOIA Request           FAA-For Appropriate Action


FROM
                                                                   Action ID
Xavier Salame

                                                                 CM0000724-20
TO
OSD/JS




SUBJECT
20-F-0721: Bolton Records




                                                                                    Ex. D
                     Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 2 of 9
COMMENTS
Good morning,

Action needed: SEARCH. This request was received on February 19, 2020

Search Criteria: Please conduct a search for records responsive to the requester. The requester is seeking: This is a request on behalf of my
client Legal Eagle LLC ("Legal Eagle") under the
Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, et seq., for copies of the following Defense Office of Prepublication and Security Review
("DOPSR") or Office of General Counsel records :
a) all records created since 1 July 2019 discussing prepublication review of any manuscript written by former National Security Advisor John
Bolton
b) all records created since 1 November 2019 including the name of Bolton's forthcoming book The Room Where It Happened;
c) all records created since 1 November 2019 including the name "Bolton" or any variations thereof (e.g., "Bolton's"); and
d) all portions of Bolton's manuscript which were provided to the Defense Department for prepublication review.

Date Range:

Requestor fee status: other

Suspense: March 25, 2020: If this date cannot be met, please provide an estimated date of completion to this office, as directed by the Open
Government Act of 2007.

Tasker completion guidance: If you find responsive records, conduct a review, bracket, and cite the FOIA exemption(s) invoked for any
information that your office wants to withhold along with your rationale for denial. It is mandatory when using exemption (b)(1) that you also
identify the subsections of Executive Order 13526 that apply to the information that continues to be classified. If citing exemption (b)(4) for
withholdings, you must ensure the Submitter Notice is completed (per Executive Order 12600). If your search does not find responsive records,
please list details of the offices and systems used to conduct the search as well as the search terms used during electronic searches on the SD
Form 472. Please note that regardless of withholding, a "clean" copy of all responsive records must be provided to our office, along with
completed and signed SD Form 472 and DD Form 2086 (attached). If withholdings are recommended , a "marked" copy of the records must also
be returned to this office. Please see attached tasker supplement documents.

Blank 472 form can be obtained here: www.dtic.mil/whs/directives/forms/eforms/sd0472.pdf
Blank 2086 form can be obtained here: www.dtic.mil/whs/directives/forms/eforms/dd2086.pdf

Please contact me if there are any questions.

Very Respectfully,

Xavier Salame
FOIA analyst
For Stephen Fisher, on behalf of
Stephanie L. Carr
Chief, Office of Freedom of Information
OSD/JS FOIA Requester Service Center

(571) 372-0419
xavier.p.salame.ctr@mail.mil




                        THEATIACHED DOCUMENTS MAY CONTAIN SENSITIVE INFORMATION TO
                          INCLUDE PRIY ACY ACT MATERIAL - PLEASE HANDLE ACCORDINGLY
DATE PRINTED 2/25/2020 10:05:32 AM
                    Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 3 of 9
                                                                                                 SEE INSTRUCTIONS ON PAGE 3
                     REQUEST INFORMATION SHEET                                           This form is to be used for recording disclosure/
                                                                                      non-disclosu re determination associated with processing
                                                                                      a Freedom of Information or Privacy request and to
 TO:   Office of Freedom of Tnformation (OFOT)                                        document the record search.
1. CASE NUMBER                                K<lYPE OF REQUEST                      __J   3. RECORD PROVIDED TO COMPONENT
           20-X-0004 (20-F-0721)                       INITIAL   n    APPEAL                  FOR REVIEW?

__j    4. I REASONABLY BELIEVE THAT MY OFFICE/ORGANIZATION WOULD NOT                  5. COMPONENT SEARCH RESULTS
          HAVE RECORDS IN OUR FILES OR AT THE NATIONAL RECORDS CENTER
          THAT ARE RESPONSIVE TO THIS REQUEST. THEREFORE, A SEARCH
                                                                                     XJ    RECORDS FOUND          D      NO RECORDS
                                                                                         (Complete Items 7 - 9 to document the search process
          WAS NOT CONDUCTED (Skip to Item 20).                                           regardless of the results of the search.)
_I 6.     THIS REQUEST SHOULD BE REDIRECTED OR ADDITIONALLY SENT FOR SEARCH TO:




=i
7. SEARCH PROCESS (X all that apply)
       NATIONAL RECORDS CENTER SEARCH CONDUCTED
       OFFICE FILES SEARCHED
                                                                      ...__

                                                                      -x
                                                                              OTHER OFF-SITE STORAGE SEARCHED
                                                                              EMAIL ACCOUNTS SEARCHED
                                                                              ELECTRONIC RECORDS SEARCHED
8. DESCRIBE EMAIL ACCOUNTS, OFFICE FILES OR ELECTRONIC RECORDS SEARCHED


DOPSR Action Officer email accounts




9. PROVIDE KEY WORDS, PHRASES USED FOR SEARCH


"Bolton"
"The Room Where It Happened"
"National Security Advisor"




10. • 14. RECORD DESCRIPTIONS
10.a. DATE     b. SECURITY             d . ADDRESSEE                                  f. SUBJECT/TITLE
    (YYYYMMDD)    CLASSIFICATION


c. TYPE                                e. ORIGINATOR



11.a. DATE     b. SECURITY             d . ADDRESSEE                                  f. SUBJECT/TITLE
    (YYYYMMDD)    CLASSIFICATION


c. TYPE                                e. ORIGINATOR



12.a. DATE     b. SECURITY             d . ADDRESSEE                                  f. SUBJECT/TITLE
    (YYYYMMDD)    CLASSIFICATION


c. TYPE                                e. ORIGINATOR



SD FORM 472, SEP 2009                                        PREVIOUS EDITION IS OBSOLETE.                                       Adobe Professional 8.0
                             Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 4 of 9

                                                             REQUEST INFORMATION SHEET
RECORD DESCRIPTIONS (Continued)
13.a. DATE   b. SECURITY        d . ADDRESSEE                                                       I. SUBJECTfTITLE
       (YYYYMMOO)            ClASSIFICATION


c. TYPE                                        e. ORIGINATOR


14.a. DATE               b. SECURITY           d. ADDRESSEE                                         I. SUBJECTfTITLE
       ( YYYYMMDD)          CLASSIFICATION


c. TYPE                                        e. ORIGINATOR


15. ACTION TAKEN BV COMPONENT (X those that apply)
I       GRANT IN FULL             rxl GRANT IN PART     n       DENY      n    NO OBJECTION TO DISCLOSURE
16. EXEMPTIONS INVOKED FOR DENIALS (See 5 USC 552, 5 USC 552a, and DoD Regulation 5400.l·R)

    (b)(4). (b)(5). (b)(6)


17. RATIONALE FOR DENIAL (For a full denial or part/al denial of Information, provide a statement of specific harm t11at would result from release.)


    (b)(4): Disclosure would provide the public with records or infonnation that a snbmitter bas a commercial or financial interest in .

    (b}(5); Disclosu~ would provide opinions protected under the deliberative process privilege

    (h}(6): Disclosure would C·onsritule a cle<trly unwarrnnttid invasion of personal privncy




18. REMARKS

    DOPSR found 11 pages responsive to subsections n and c of the request. DOPSR found no records re.sponsive to subsections band d of the
    request.




19. COORDINATION
                                                                                                                                                e.NON·
    a. NAME !Last First Middle Initial)                     b. OFFICE SYMBOL                        c. TELEPHONE NO.                d. CONCUR      CONCUR
(b)(6)                                I                                 UUP:SK                                1Cb)(6)      I               x



20. ACTION OFFICER
    a. NAME (Last, First, Middle Initial)     b. RANK   c. TITLE                         I   rl   C>ll"•IATPDC:                     e. OFFICE TELEPHONE
                                                                                                                                      NUMBER
                                                        Security Review Specialist      l(b)(6)
(b)(6)                        I               GS~l4
                                                                                                                                     l<b)(6)            I
21 . APPROVAL/DENIAL AUTHORITY
    a. NAME (Lasl First, Middle Initial)      b. RANK   c. TITLE                             d. SIGNATURE                           e, DATE (YYYYMMOD)
                                                            Chief                            Kb)(6)
    Sturgis, George R.                         OS-I S                                                                                      20200423

SD FORM 472 (BACK), SEP 2009                                                                                                                    Reset
                     Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 5 of 9

                                           INSTRUCTIONS FOR COMPLETING SD FORM 472


1. CASE NO. - OFOI will assign request case number using F =              15. ACTION TAKEN BY COMPONENT. Upon acceptance of a request
Freedom of Information, and P = Privacy. A consecutive numbering          for action and when content of local record has been reviewed, mark
system is employed for tracking purposes; e.g., 04-F-0000. This           "X" in appropriate block to indicate decision made.
notation shall be used on all forms and/or correspondence associated
with request.                                                             Mark GRANT IN FULL when all records reviewed may be disclosed;
                                                                          mark GRANT IN PART when any record or portion of any record is
 2. TYPE OF REQUEST - OFOI will notate whether request is an initial      denied; mark DENY when all records may not be disclosed; or mark NO
 or appeal action by placing an "X" in the appropriate block.             OBJECTION TO DISCLOSURE when entire record is not under your
                                                                          jurisdiction, but there is no objection by your Component to disclose.
3. RECORD PROVIDED TO COMPONENT TO REVIEW - In instances
where a record is provided to a Component by OFOI for review, OFOI        16. EXEMPTIONS INVOKED FOR DENIALS - Identify one or more of
will place an "X" in this block.                                          the exemptions to disclosure invoked when denying a record or a
                                                                          portion of a record.
 4. SEARCH NOT CONDUCTED. Place an "X" in the block if applicable
 and complete Item 20.                                                    17. RATIONALE FOR DENIALS - Component's rationale for denying a
                                                                          record or a portion of a record shall be entered to include the specific
 5. COMPONENT SEARCH RESULTS - Upon receiving a request,                  harm that would result from disclosure. Classified comments, if
 Component Action Officer(s) will conduct a search for requested          required, will be placed in a separate memorandum to OFOI.
 records. "X" to indicate whether or not records were found.
                                                                          18. REMARKS - Any additional perti nent information associated with
 6. REDIRECTED OR ADDITIONAL SEARCH. "X" and complete if this             the request may be entered. If applicable, a statement that reasonably
 request should be directed to another component or agency for search     segregable portions of a denied record cannot be provided will be
 or if there are additional components that might also hold responsive    entered.
 records.
                                                                          19. COORDINATION - Reflect all parties wh ich reviewed records in the
 7. SEARCH PROCESS. Mark "X" in all applicable blocks and                 course of arriving at or passing on the determinations. When either
 complete items 8 and 9 regardless of search results.                     GRANT IN PART or DENY is marked, you may wish to coordinate with
                                                                          Component's General Counsel.
 8. Describe EMAIL ACCOUNTS, OFFICE FILES, ELECTRONIC
 RECORDS, or other storage searched.                                      a. NAME · Self explanatory.
                                                                          b. OFFICE SYMBOL · Self explanatory.
 9. List KEY WORDS or phrases used for search.                            c. TELEPHONE NO. - Self explanatory.
                                                                          d. CONCUR - Place an "X" in this box to indicate
 10. - 14. RECORD DESCRIPTION - When records are found                       concurrence.
 responsive to the request, the Component Action Officer shall complete   e. NON-CONCUR - Place an "X" in this box to
 blocks a through f. In instances where voluminous records are                indicate non-concurrence.
 involved, a separate sheet may be attached detailing required
 information.                                                             20. ACTION OFFICER • Identification of Component action officer
                                                                          allows direct contact on any subsequent matters.
 a. DATE - Enter date of located record.
                                                                          a.   NAME - Self explanatory.
 b. TYPE - Identify record type; e.g., memorandum, letter, study,         b.   RANK - Self Explanatory.
 message, etc.                                                            c.   T ITLE - Self explanatory.
                                                                          d.   SIGNATURE - Self explanatory.
 c. SECURITY CLASSIFICATION - Enter record classification using T =       e.   OFFICE PHONE NO. - Include area code.
 Top Secret, S = Secret, and C = Confidential. Records bearing a "FOR
 OFFICIAL USE ONLY" marking = FOUO.                                       21. APPROVAUDENIAL AUTHORITY - The specifically appointed
                                                                          authority is encouraged to review action on all requests. The authority's
 d. ADDRESSEE - Enter information such as individual's name, title or     signature denotes personal review. Signature is mandatory when
 organ ization which reflects to or for whom record was intended.         GRANT IN PART, DENY or NO RECORD is marked.

 e. ORIGINATOR - Ente r information such as individual's name, title or   a.   NAME - Self explanatory.
 organization which reflects record's origin.                             b.   RANK - Self explanatory.
                                                                          c.   T ITLE · Self explanatory.
f. SUBJECT/TITLE - Record identification should be as complete as         d.   SIGNATURE · Self explanatory.
possible. Where a record is commonly known by a name other than its       e.   DATE - Self explanatory.
official subjecVtitle, both references should be notated, e.g., 1968
Department of Defense Study, "United States Vietnam Relations, 1945
- 1967," popularly known as the Pentagon Papers.



SD FORM 472 (INSTRUCTIONS), SEP 2009
                  Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 6 of 9


                                                                                        SEE INSTRUCTIONS ON PAGE 3
                      REQUEST INFORMATION SHEET                                  This form is to be used for recording disdosurel
                                                                              non-disdosure determination associated W1th processing
                                                                              a Freedom of Information or Privacy request and to
 TO: Office of freedom of Information (OFOJ)                                  document the record search
1. CASE NUMBER                                K<iTYPE OF REQUEST            LJ 3.   RECORD PROVIDED TO COMPONENT
             20-X-0004 (20-F-0721)             X   INITIAL n    APPEAL              FOR REVIEW?

W   4. I REASONABLY BELIEVE THAT MY OFFICE/ORGANIZATION WOULD NOT            5. COMPONENT SEARCH RESULTS
       HAVE RECORDS IN OUR FILES OR ATTHE NATIONAL RECORDS CENTER
       THAT ARE RESPONSIVE TO THIS REQUEST. THEREFORE, A SEARCH
                                                                            LJ   RECORDS FOUND            ~NORECORDS
                                                                                (Compl6/e items 7 - 9 to document the seari;fl process
       WAS NOT CONDUCTED (Skip to Item 20).
w   6. THIS REQUEST SHOULD BE REDIRECTED OR ADDITIONALLY SENT FOR SEARCH TO:
                                                                                regardless of IMI results of the search.)




R
7. SEARCH PROCESS/)( all that apply}
     NATIONAL RECORDS CENTER SEARCH CONDUCTED
     OFFICE FILES SEARCHED
                                                                ~
                                                                     OTHER OFF-SITE STORAGE SEARCHED
                                                                     EMAIL ACCOUNTS SEARCHED
                                                             ELECTRONIC RECORDS SEARCHED
8. DESCRIBE EMAIL ACCOUNTS, OFFICE FILES OR ELECTRONIC RECORDS SEARCHED


DOPSR action officer email accounts




9. PROVIDE KEY WORDS, PHRASES USED FOR SEARCH




10. -14. RECORD DESCRIPTIONS
10.•. DATE        b. SECURITY          d. ADDRESSEE                          f. SUBJECTmTLE
    (YYYYMMDO)       CLASSIFICATION

c. TYPE                                •· ORIGINATOR


11.1. DATE         b. SECURITY         d. ADDRESSEE                          f. SUBJECTmTLE
    (YYYYMMDD)        CLASSIFICATION


c. TYPE                                e. ORIGINATOR


12.-. DATE        b. SECURITY          d. ADDRESSEE                          f. SUBJECTmTLE
    (YYYYMMDD)       CLASSIFICATION

c. TYPE                                e. ORIGINATOR


SD FORM 472, SEP 2009                                  PREVIOUS EDITION IS OBSOLETE.
                       Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 7 of 9


                                                           REQUEST INFORMATION SHEET
RECORD DESCRJPTIONS (Continued)
13.a. DATE   b. SECURITY        d . ADDRESSEE                                               f. SUBJECTfTITlE
    (YYYYMMDD)           CLASSIFICATION


e. TYPE                                     e.   ORIGINATOR



14.a. DATE            b . SECURITY          d. ADDRESSEE                                    f. SUBJECTITIT\.E
    (YYYYMMDD)            CLASSIFICATION


e. TYPE                                     e.   ORIGINATOR



15. A CTION TAKEN B Y COMPONENT (X those that apply)
11 GRANT IN FULL               n    GRANT IN PART    n        DENY       n     NO OBJECTION TO DISCLOSURE
 18. EXEMPTIONS INVOKED FOR DENIALS (See 5 USC 552, 5 USC 552a, and DoD Regulation 5400. 7-R)




17. RATIONALE FOR DENIAL (For a full denial orpartial denial of info1111ation, provide a statement of specific hann that would re-suit from release.)




 18. REMARKS




 19. COORDINATIO N
                                                                                                                                               e. NON·
 •• NAME (Last. First. Middle Initial)                   b. OFFICE SYMBOL                   c. TELEPHONE NO.                      ct. CONCUR     CONCUR




20. ACTION OFFICER
 a. NAME {Last, First Mlddle Initial)      b. RANK       e. T1ll.E                      d . SIGNATURE                             e. OFFICE TELEPHONE
                                                         Security Review Specialist                                                 NUMBER
                                                                                        kb)(6)
(b)(6)                     I               GS-14                                                                                    lthVn)               I
21. APPROVAUDENIAL AUTHORITY                                                   (b)(6)
 • • NAME (ust, First, Middle Initial)     b. RANK       c. TIT\.£                                                                t. DATE (YYYYMMDD)


   Siu~.~              &e.vr,,_            GSJS,             [Iii.~                                                                 'dtJd-O o.?--~ I
SD FORM 472 (BACK}, SEP 2009
              Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 8 of 9


 From:             fo)(6)           PIY OSD OGC /USA\
 To:                Salame. Xayjer P CTR (USA)
 Sub j ect:         FW: 20-F-0721 : Freedom of Information Act Request
 Date:              Tuesday. May 26, 2020 12:59:07 PM



 Hi Xavier,


 I'm the action officer for this FOIA request. We initiated self-searches and in
 the process discovered that a person no longer with DoD is likely to have
 responsive records. We are now initiating a JSP search. Once the JSP search is
 completed, we will conduct a responsiveness review and process the
 responsive records.


 Let me kn ow if you have any questions.


 v/r
ICb)(6)


l(b)(6)

 Associate Deputy General Counsel
 Office of Information Counsel
 Department of Defense Office of the General Counsel
(b)(6)               I'office)
l.                   _(mobile)
l(b)(6)                              ~mai l.smil.mil

 CAUTION : Information contained in this message may be protected by the attorney/client, attorney
 work product, deliberative process or other privileges. Do not dissem inate further witho ut approval
 from the Office of the Do D General Counsel.




 Fromj(b)(6)           lov OSD OGC (USA) l(b)(6)                         ~mai l.m i l>
 Sent: Tuesday, M ay 26, 2020 12:37
 To: Kb)(6)            I
                     CIV 050 OGC (USA) kb)(6)              ~ mail.mil>
 Subject: FW: 20-F-0721 : freedom of Information Act Request
         Case 1:20-cv-01732-RC Document 30-1 Filed 10/23/20 Page 9 of 9


FOID is requesting a status on this FOIA assigned to you.


Alva


From: Sa lame, Xavier P CTR(USA)<xavier.p.salame.ctr@mail. mil>
Se nt: Tuesday, M ay 26, 2020 7:29 AM
To: Bennett, David P CIV OSD OGC (USA) f b\16)              @mail.m il>
Cc:kb)(6)         t rv OSD OGC (USA) l<b)(6)         t mail.mil>
Subject: 20-F-0721: Freedom of Information Act Request

Dear M r. Benn ett,


                      My name is Xavier Sala me, I am the Action Officer on this case 20-F-0721. The
requestor has asked for a status update on this request. At your earliest conven ie nce, please send an
esti mated date of completion for the request. Thank you for your time on this matter.



Very Respectfully,


Xavier Salame
FO IA ana lyst
For St ephen Fisher, on behalf of
Stepha nie L. Carr
Chief, Office of Freedom of Information OSD/JS FOIA Requester Service
Center
(571) 372-0419
xavier.p.salame.ctr@ mai l.mil
